DETAILED ACTION
The notice of allowance mailed on 05/26/2022 is replaced in its entirety with the current “corrected notice of allowability”.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2 and 4-5 are pending.
Claim(s) 1-2 and 4-5 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 04/29/2022.
Claims 1-2 and 4-5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Steven Chang (Reg. No. 59,423) on 04/18/2022.
The application has been amended as follows:



The specification paragraph 38 (page 17 of specification submitted on 07/16/2020) has been amended as follows:
Specification amendments:
	In the specification submitted on 07/16/2020, in page 17, paragraph 38 (lines 25-26) is amended to correct grammatical error (amendments are bolded):
	“In this periodical maintenance processing routine, firstly, management control section 91 selects a work unit stored in storage container 70 as a processing target (S400), Management control section 91 selects a work unit newly stored in storage container 70 this time as a processing target. Next, management control section 91 obtains the number of times of using the selected work unit and a length of time when the selected work unit is used (S410). The number of times of using the work unit is referred to as the number of times of printing (the number of prints) made on substrates S using screen mask M, the number of components supplied by feeder 50, or the number of components picked up by nozzle 44 and is to be reset every time maintenance is carried out. In addition, the length of time when the selected work unit is used is referred to as a time spent from a start of work on first substrate S after the selected work unit is attached to the work device to a removal of the selected work unit from the work device, Subsequently, management control section 91 determines both whether the number of times of using the selected work unit is equal to or larger than a predetermined number of times (S420) and whether the length of time when the selected work unit is used is equal to longer than a predetermined time (S430). Upon determining that the number of times of using the selected work unit is equal to or larger than the predetermined number of times or that the length of time when the selected work unit is used is equal to or longer than the predetermined time, management control section 91 determines that it is then a periodical maintenance time for the selected work unit (S440), whereas upon determining that the number of times of using the selected work unit is not equal to or larger than the predetermined number of times or that the length of time when the selected work unit is used is not equal to or longer than the predetermined time, management control section 91 ends the periodical maintenance processing routine. Upon determining that it is  the periodical maintenance time for the selected work unit, management control section 91 transmits to unmanned conveyance vehicle 100 a command to unload the selected work unit from storage container 70 and convey it to the corresponding maintenance device (S450), waiting for unmanned conveyance vehicle 100 to arrive at the maintenance device (S460). Then, when unmanned conveyance vehicle 100 arrives at the maintenance device, management control section 91 transmits to the maintenance device and unmanned conveyance vehicle 100 a command to transfer the selected work unit to the maintenance device for maintenance (S470), ending the periodical maintenance processing routine. As a result, the maintenance of the selected work unit can be carried out at the periodic timing in an ensured fashion without the necessity of execution of the conveyance and maintenance of the selected work unit by the operator. In addition, the operating ratio of the work unit is not affected in any way. Therefore, the work quality can be improved without reducing the operating ratio. The present disclosure is not limited to the configuration in which the periodical maintenance time is determined by use of both the number of times of using and the length of time of using the selected work unit, and hence, the periodical maintenance time may be determined by use of either of the number of times of using and the length of time of using the selected work unit, Alternatively, an arrival of the periodical maintenance time may be determined when a period during which the selected work unit is stored in storage container 70 is equal to or longer than a predetermined length of time.”

Claim amendments:
Claim 5 has been amended as follows:
Claim 5 (amendments are bolded):

A substrate work system comprising:
a work device configured to perform predetermined work on a substrate using an exchangeable work unit of a plurality of work units, the work device being disposed on a work line;
a storage section configured to store the plurality of work units, the storage section being disposed separate from the work device and the work line;
a maintenance device configured to perform maintenance of the plurality of work units, the maintenance device being disposed separate from the work device and the work line;
an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and
circuitry configured to automatically 
determine a periodical maintenance time for the work unit stored in the storage section when a length of time that the work unit has been stored in the storage section is greater than a predetermined time; and
when the periodical maintenance time has arrived, cause the unmanned conveyance vehicle to unload work unit stored in the storage section and convey the work unit that had been stored in the storage section to the maintenance device so as to be maintained thereby.















Reasons for Allowance
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendments overcome Objections to Specification:
	Examiner’s amendments to the specification have overcome the objections to the specification.
Examiner’s amendments overcome 35 USC §112 issues:
	Examiner’s amendments to claim 5 have overcome all the 35 USC §112(b) issues of claim 5.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to the claims 1 and 5, and the examiner’s amendments to claim 5 have overcome all the 35 USC §103 rejections of claims 1-2 and 4-5 as set forth in the previous office action; accordingly, all the 35 USC §103 rejections of claims 1-2 and 4-5 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1 and 5 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. §103 of claims 1 and 5 have been fully considered and are persuasive. See pages 8-9 of the applicant’s remarks and arguments filed on 04/29/2022:
	“the outstanding Office Action relies on the mounting head 30 of the mounting apparatus 100 of Ishida for the claimed work device and the nozzle maintenance system of the mounting apparatus 100 of Ishida for the claimed maintenance device. In other words, asserted work device and the asserted maintenance device are both part of the same mounting apparatus 100. 
	However, Claims 1 and 5 are amended to now recite a maintenance device that is disposed separate from the work device and the work line…..Ishida fails to disclose this feature. 
	it would not be obvious to modify the mounting apparatus 100 of Ishida to have the nozzle maintenance system to be disposed separate from the mounting head, as such a modification would render Ishida unsatisfactory for its intended purpose, as well as change its principle of operation. 
	Furthermore, the cited references fail to describe circuitry configured to automatically perform the steps recited in amended independent Claims 1 and 5. 
In addition, the cited references fail to disclose or render obvious all of the features recited in Claims 2 and 4. 
 	Therefore, Applicant respectfully requests the rejections of the claims be withdrawn.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 5, and the examiner’s amendments to claim 5, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.
Claims 1-2 and 4:
Claim 1:
	Regarding the previously presented claim 1, Ishida (US20130110464A1), Sato et al. (US20190375065A1), Kodama et al. (US20030027363A1), UEKITA et al. (US20120277896A1), and Brazeau et al. (US20160236867A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 03/04/2022.
	Regarding claim 1, the following prior arts teach similar subject matter in the field of maintenance device for substrate work system:
Nishikawa et al. (US20130083107A1) teaches: According to the present invention, the occurrence of an ejection abnormality can be determined at an early stage by using a waveform for abnormal nozzle determination, before an image defect producing a visible density non-uniformity (stripe non-uniformity) occurs due to an ejection defect in an output image recorded by a drive signal having a recording waveform. (¶23), but doesn’t explicitly teach all the limitations of the amended claim 1 as recited by the amended claim 1.
Clarke et al. (US20150107075A1) teaches: A process for installing and removing various kinds of wear members used with earth working equipment. Install and remove the wear parts quickly and safely (¶8). A tool is brought to earth working equipment to remove and/or replace a wear member in such a manner that the operator is remote from the wear part through at least part of the process to increase safety for the users (¶17), but doesn’t explicitly teach all the limitations of the amended claim 1 as recited by the amended claim 1.
Yang et al. (US20180272491A1) teaches: An object of the disclosure is to provide a tool wear monitoring and predicting method, thereby predicting a tool wear value and a RUL of a cutting tool mounted on a tool machine in real time when the tool machine is in operation (¶5), but doesn’t explicitly teach all the limitations of the amended claim 1 as recited by the amended claim 1.
	However, regarding the amended claim 1, none of the Ishida (US20130110464A1), Sato et al. (US20190375065A1), Kodama et al. (US20030027363A1), UEKITA et al. (US20120277896A1), Brazeau et al. (US20160236867A1), Shindo (US20180072060A1), Nishikawa et al. (US20130083107A1), Clarke et al. (US20150107075A1), or Yang et al. (US20180272491A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A substrate work system comprising: 
“a work device configured to perform predetermined work on a substrate using an exchangeable work unit of a plurality of work units, the work device being disposed on a work line;
a storage section configured to store the plurality of work units, the storage section being disposed separate from the work device and the work line;
a maintenance device configured to perform maintenance of the plurality of work units, the maintenance device being disposed separate from the work device and the work line; 
an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and 
circuitry configured to automatically 
determine an abnormality pre-indication state for a work unit that is being used by the work device based on quality information of the performed predetermined work, wherein the work unit that is being used by the work device does not cause an abnormality in the abnormality pre-indication state; and 
when the work unit that is being used by the work device is in the abnormality pre-indication state, cause the unmanned conveyance vehicle, the work device, and the maintenance device to 
unload a new work unit from the work units stored in the storage section for exchange, 2Application No. 16/959,529 Reply to Office Action of March 4, 2022 
convey the new work unit to the work device, for being exchanged with the work unit that was being used by the work device, and 				
convey the work unit that was being used by the work device to the maintenance device so as to be maintained thereby.”

Claims 2 and 4 are allowed based on their dependencies on claim 1.

Claim 5:
	Regarding the previously presented claim 5, Ishida (US20130110464A1), Shindo (US20180072060A1), Sato et al. (US20190375065A1), and Brazeau et al. (US20160236867A1) disclose all the elements of previously presented claim 5 as described in the previous office action mailed on 03/04/2022.
	Regarding claim 5, the following prior arts teach similar subject matter in the field of maintenance device for substrate work system:
Nishikawa et al. (US20130083107A1) teaches: According to the present invention, the occurrence of an ejection abnormality can be determined at an early stage by using a waveform for abnormal nozzle determination, before an image defect producing a visible density non-uniformity (stripe non-uniformity) occurs due to an ejection defect in an output image recorded by a drive signal having a recording waveform. (¶23), but doesn’t explicitly teach all the limitations of the amended claim 5 as recited by the amended claim 5.
Clarke et al. (US20150107075A1) teaches: A process for installing and removing various kinds of wear members used with earth working equipment. Install and remove the wear parts quickly and safely (¶8). A tool is brought to earth working equipment to remove and/or replace a wear member in such a manner that the operator is remote from the wear part through at least part of the process to increase safety for the users (¶17), but doesn’t explicitly teach all the limitations of the amended claim 5 as recited by the amended claim 5.
Yang et al. (US20180272491A1) teaches: An object of the disclosure is to provide a tool wear monitoring and predicting method, thereby predicting a tool wear value and a RUL of a cutting tool mounted on a tool machine in real time when the tool machine is in operation (¶5), but doesn’t explicitly teach all the limitations of the amended claim 5 as recited by the amended claim 5.
	However, regarding the amended claim 5 as amended by the examiner’s amendment, none of the Ishida (US20130110464A1), Sato et al. (US20190375065A1), Kodama et al. (US20030027363A1), UEKITA et al. (US20120277896A1), Brazeau et al. (US20160236867A1), Shindo (US20180072060A1), Nishikawa et al. (US20130083107A1), Clarke et al. (US20150107075A1), or Yang et al. (US20180272491A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A substrate work system comprising: 
	“a work device configured to perform predetermined work on a substrate using an exchangeable work unit of a plurality of work units, the work device being disposed on a work line;
	a storage section configured to store the plurality of work units, the storage section being disposed separate from the work device and the work line;
	a maintenance device configured to perform maintenance of the plurality of work units, the maintenance device being disposed separate from the work device and the work line;
	an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and
	circuitry configured to automatically 
	determine a periodical maintenance time for the work unit stored in the storage section when a length of time that the work unit has been stored in the storage section is greater than a predetermined time; and
	when the periodical maintenance time has arrived, cause the unmanned conveyance vehicle to unload work unit stored in the storage section and convey the work unit that had been stored in the storage section to the maintenance device so as to be maintained thereby.”
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116